Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
FINAL ACTION
Amendment, received 6/6/2022, has been entered. 
Claims 1 and 3-15 are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-6, 10, 11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakariya et al. (US Pub. No. 2016/0013167 A1), hereafter referred to as Sakariya in view of Huangfu et al. (US Pub. No. 2016/0359142 A1), hereafter referred to as Huangfu.

As to claim 1, Sakariya discloses a display backboard (figs 2E-J and fig 3B; [0120]-[0124]; embodiment of the reflective layer taught in figure 3B including the embodiment of substrate with circuitry described in figs 2E-J as used together and described in [0123]), comprising:
a substrate (fig 2E, substrate 100) including a traditional two transistor one capacitor circuit arrangement for control of the array of light emitting devices ([0120]); and 
a pixel-defining layer (fig 2E, PDL structure including layer 110) on a surface of what appears to be an unlabeled flattening layer (the Huangfu reference below explicitly teaches the flattening layer) away from the substrate (100),
wherein the pixel-defining layer (110) comprises a first pixel-defining layer (110), the first pixel defining layer defines a plurality of first openings (112), at least a portion of a sidewall of each first opening is provided with a reflective layer (fig 3B, reflective layer 132 in each opening 112), and 
wherein the pixel-defining layer further comprises a second pixel-defining layer (layer 142 on 110), the second pixel-defining layer is on exposed surfaces of the reflective layer (132) and the first pixel-defining layer (110), and the second pixel-defining layer (142) covers the exposed surfaces of the reflective layer (132) and the first pixel-defining layer (110). 
Sakariya does not explicitly disclose a base substrate.
Although, figure 2E of Sakariya does show what appears to be an unlabeled base substrate with circuitry 120 thereon.  
Additionally, Sakariya does not explicitly disclose a flattening layer on a side of the thin film transistor array layer away from the base substrate.  
However, Sakariya does appear to show a flattening layer on circuit 120, but this layer is unlabeled. 
Nonetheless, Huangfu discloses a base substrate (fig 1, base substrate 1) with a TFT array on a surface of the base substrate ([0092]-[0094]); and
a flattening layer (fig 1, layer 3; [0094]) on a side of the thin film transistor array layer away from the base substrate ([0094]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to include the TFT array on a surface of a base substrate as taught by Huangfu as the control circuitry of Sakariya since this allows for the formation of the control circuitry on an inexpensive and structurally strong supporting layer. 

As to claim 3, Sakariya in view of Huangfu disclose the display backboard according to claim 1 (paragraphs above).
Sakariya further discloses wherein the entire sidewall of each first opening (112) is provided with the reflective layer (132). 

As to claim 4, Sakariya in view of Huangfu disclose the display backboard according to claim 3 (paragraphs above).
Sakariya further discloses wherein a surface of the first pixel-defining layer (top of 110) away from the substrate (100) is also provided with the reflective layer (132). 

As to claim 5, Sakariya in view of Huangfu disclose the display backboard according to claim 1 (paragraphs above).
Sakariya further discloses wherein the reflective layer meets at least one of the following conditions: a material forming the reflective layer comprises at least one of silver, aluminum and magnesium; and a thickness is 0.1um to 1um ([0125]). 

As to claim 6, Sakariya further discloses a display panel ([0103]), comprising the display backboard according to claim 1 (paragraphs above). 

As to claim 10, Sakariya in view of Huangfu discloses a method of manufacturing the display panel according to claim 6 (paragraphs above), 
Huangfu further discloses the method comprising a step of forming the display backboard, wherein the step of forming the display backboard comprises:
forming the thin film transistor array layer on a surface of the base substrate (fig 2a, [0093]);
forming the flattening layer (fig 2a, layer 3; [0094]) on the side of the thin film transistor array layer away from the base substrate ([0093]-[0094]); and 
Sakariya further discloses forming the first pixel-defining layer (fig 2E, layer 110 is formed on unlabeled layer above circuit 120) on the surface of a flattening layer (unlabeled layer above circuit 120) away from the substrate (lower portion of 100), the first pixel-defining layer (110) defining the plurality of first openings (112); and 
forming the reflective layer (fig 3B, layer 132) at least at a portion of the sidewall of each first opening (112). 

As to claim 11, Sakariya in view of Huangfu disclose the method according to claim 10 (paragraphs above).  
wherein the step of forming the display backboard further comprises:
forming a second pixel-defining layer (fig 3B, layer 142 [0126]) on exposed surfaces of the reflective layer (132) and the first pixel-defining layer (110). 

As to claim 15, Sakariya in view of Huangfu disclose a display apparatus (Sakariya [0013]) comprising the display panel according to claim 6 (paragraphs above). 

Claims 7-9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakariya in view of Huangfu and further in view of Gu et al. (CN110444691A, published 11/12/2019, included on IDS, received 1/20/2022, using English translation provided by the Examiner with this office action), hereafter referred to as Gu.

As to claim 7, Sakariya in view of Huangfu disclose the display backboard according to claim 6 (paragraphs above).
Sakariya in view of Huangfu do not disclose a plurality of microlenses provided on a side of the first pixel-defining layer of the display backboard away from the base substrate, and surfaces of the plurality of microlenses away from the display backboard are a curved surface convex away from the display backboard, 
the first pixel-defining layer defines a plurality of first openings, and
an orthographic projection of at least one of the first openings on the base substrate at least partially overlaps with orthographic projections of the plurality of microlenses on the base substrate. 
Nonetheless, Gu discloses a plurality of microlenses (fig 1, 4) provided on a side of a first pixel-defining layer (2) of the display backboard away from the base substrate (1), and surfaces of the plurality of microlenses away from the display backboard are a curved surface convex away from the display backboard (upper surface of lenses 4), 
the first pixel-defining layer defines a plurality of first openings (openings of layer 2), and
an orthographic projection of at least one of the first openings on the base substrate at least partially overlaps with orthographic projections of the plurality of microlenses on the base substrate (fig 1, openings of layer 2 overlap with the lenses 4). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to include the microlenses of Gu over the light emitting elements of Sakariya in view of Huangfu in order to improve the emission of light out of the device. 

As to claim 8, Sakariya in view of Huangfu and Gu disclose the display panel according to claim 7 (paragraphs above).
Gu further discloses a plurality of barriers (fig 1, 3) provided on a side of the first pixel-defining layer away from the base substrate (upper layer), adjacent ones of the barriers (3) define a plurality of second openings (openings of layer 3), and the plurality of microlenses are provided in the plurality of second openings (microlenses 4). 

As to claim 9, Sakariya in view of Huangfu and Gu disclose the display panel according to claim 7 (paragraphs above).
Gu further discloses wherein at least one of the microlenses meets at least one of the following conditions recited in the claim (page 2 of the English translation including page 2 of the original foreign document). 

As to claim 12, Sakariya in view of Huangfu disclose the method according to claim 10 (paragraphs above).
Sakariya in view of Huangfu do not disclose wherein after the step of forming the display backboard, the method further comprises: forming, by an inkjet printing process, a plurality of microlenses on a side of the first pixel-defining layer away from the base substrate. 
Nonetheless, Gu discloses wherein after the step of forming the display backboard, the method further comprises: forming, by an inkjet printing process, a plurality of microlenses on a side of the first pixel-defining layer away from the base substrate (page 5). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to include the microlenses of Gu over the light emitting elements of Sakariya in view of Huangfu in order to improve the emission of light out of the device. 

Claims 7, 8, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakariya in view of Huangfu and further in view of Lee et al. (US Pub. No. 2020/0083484 A1), hereafter referred to as Lee.

As to claim 7, Sakariya in view of Huangfu disclose the display backboard according to claim 6 (paragraphs above).
Sakariya in view of Huangfu a plurality of microlenses provided on a side of the first pixel-defining layer of the display backboard away from the base substrate, and surfaces of the plurality of microlenses away from the display backboard are a curved surface convex away from the display backboard, 
the first pixel-defining layer defines a plurality of first openings, and
an orthographic projection of at least one of the first openings on the base substrate at least partially overlaps with orthographic projections of the plurality of microlenses on the base substrate. 
Nonetheless, Lee discloses a plurality of microlenses (fig 2, each emission region OE includes microlens ML) provided on a side of a first pixel-defining layer (BN) of a display backboard away from a base substrate (SUB), and surfaces of the plurality of microlenses away from the display backboard are a curved surface convex away from the display backboard (upper surface of ML), 
the first pixel-defining layer (BN) defines a plurality of first openings (openings in BN), and
an orthographic projection of at least one of the first openings on the base substrate at least partially overlaps with orthographic projections of the plurality of microlenses on the base substrate (ML overlaps with openings in BN).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to include the microlenses of Lee over the light emitting elements of Sakariya in view of Huangfu in order to improve the emission of light out of the device.

As to claim 8, Sakariya in view of Huangfu and Lee disclose the display panel according to claim 7 (paragraphs above).
Lee further discloses a plurality of barriers (sides of BL2-1) provided on a side of the first pixel-defining layer (BN) away from the base substrate (SUB), adjacent ones of the barriers define a plurality of second openings (openings between sides of BL2-1), and the plurality of microlenses are provided in the plurality of second openings (microlenses ML). 

As to claim 12, Sakariya in view of Huangfu disclose the method according to claim 10 (paragraphs above). 
Sakariya in view of Huangfu do not disclose wherein after the step of forming the display backboard, the method further comprises:
forming, by an inkjet printing process, a plurality of microlenses on a side of the first pixel-defining layer away from the base substrate. 
Nonetheless, Lee discloses forming a plurality of microlenses on a side of the first pixel-defining layer away from the base substrate (fig 2, microlenses ML and [0095]-[0096]), Lee does not explicitly disclose that inkjet printing is used to dispense the polymer material of the microlenses, however, Lee does disclose in paragraph [0095] that the material of the microlenses is applied to the surface of BL1 that is exposed through the opening in the layer BL2-1.  And paragraph [0086] teaches that ink-jet printing is a known method for applying a polymer material.  As such, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to apply the lens material on the exposed portion of BL1 using an ink-jet printing method since this will enable for precise control of the amount of lens material to accumulate over each opening.  
Additionally, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to include the microlenses of Lee over the light emitting elements of Sakariya in view of Huangfu in order to improve the emission of light out of the device.

As to claim 13, Sakariya in view of Huangfu and Lee disclose the method according to claim 12 (paragraphs above).   
Lee further discloses wherein the step of forming a plurality of microlenses further comprises:
implementing a hydrophilic treatment on a surface where the microlenses to be formed ([0065]);
forming a plurality of barriers on the surface where the microlenses to be formed, adjacent ones of the barriers defining a plurality of second openings (fig 2, BL2-1 with openings for ML are considered to makeup the barriers); and 
forming the plurality of microlenses in the plurality of second openings, respectively (fig 2, microlenses ML, [0071]). 

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakariya in view of Huangfu, Lee and further in view of Narutaki et al. (US Pub. No. 2019/0019993 A1), hereafter referred to as Narutaki.

As to claim 14, Sakariya in view of Huangfu and Lee disclose the method according to claim 13 (paragraphs above).
Lee teaches wherein at least a surface is treated in a hydrophilic manner ([0065]).
However, Lee does not explicitly disclose wherein the hydrophilic treatment comprises an ashing treatment. 
Nonetheless, Narutaki discloses wherein a technique used to modify a surface to make it hydrophilic incudes an ashing treatment ([0143]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to perform the ashing treatment as taught by Narutaki as the surface treatment of Lee since this was a known process for making the hydrophilic surface and can be performed in order to ensure that the surface layer of Lee is hydrophilic.  

Response to Arguments
Applicant's arguments filed 6/6/2022 have been fully considered but they are not persuasive.

Applicant argued that the amendment to claim 7 overcomes the 112 rejections.
Examiner agrees.

Applicant argued that Sakariya recites in paragraph [0126] that “the patterned transparent insulator layer [142] may at least partially cover the insulating layer 110 and the reflective layer 130 on the sidewalls 114A, 114B of the bank openings 112”.  Therefore, Sakariya does not meet the claim limitation of claim 1.  (Note claim 1 recites: “the second pixel-defining layer covers the exposed surfaces of the reflective layer and the first pixel-defining layer.”)
Examiner disagrees because the disclosure of Sakariya does disclose and the Applicant appears to agree by stating that Sakariya recites that layer 142 covers the insulating layer and the reflective layer.  It appears that the Applicant may be arguing that the claim recites that the second pixel defining layer completely covers the entirety of the reflective layer, however, the claims only recite that the layer covers these layers.  

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US2020/0035770 and US20190198782 are pertinent prior art references.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN M CAMPBELL whose telephone number is (571)270-3830.  The examiner can normally be reached on MWFS: 7:30-6pm Thurs 1-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Purvis, Sue can be reached on (571)272-1236236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        6/22/2022